On order of the Court, the application for leave to appeal the May 21, 2018 order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted. Among the issues to be considered, the Court of Appeals shall address whether: (1) a defendant's waiver of the right to be physically present at sentencing is valid only if accomplished on the record, see People v. Palmerton , 200 Mich. App. 302, 503 N.W.2d 663 (1993) ; and (2) a defendant's unpreserved claim regarding his or her lack of physical presence at sentencing is subject to review for plain error. See People v. Heller , 316 Mich. App. 314, 891 N.W.2d 541 (2016).